NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            14-APR-2022
                                            08:02 AM
                                            Dkt. 62 OAWST
                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI I


          U.S. BANK NATIONAL ASSOCIATION, as Trustee for
    Citigroup Mortgage Loan Trust Inc. Mortgage Pass Through
      Certificates, Series 2006-AR5, Plaintiff-Appellee, v.
             DAVID CHRISTOPHER SANCHEZ; E*TRADE BANK;
ASSOCIATION OF APARTMENT OWNERS OF CRESCENT LANE MILILANI MAUKA;
     MILLILANI TOWN ASSOCIATION., Defendants-Appellees, and
    LAUNANI ASSETS, LLC, a Hawaii limited liability company,
     Defendant-Appellant, and DOES 2 through 20, Inclusive,
                       Defendant-Appellees.


     LAUNANI ASSETS, LLC, a Hawaii limited liability company,
     Counterclaim Plaintiff/Crossclaim Plaintiff-Appellant v.
           U.S. BANK NATIONAL ASSOCIATION, as Trustee for
     Citigroup Mortgage Loan Trust Inc. Mortgage Pass Through
 Certificates, Series 2006-AR5, Counterclaim Defendant-Appellee,
            and DAVID CHRISTOPHER SANCHEZ; E*TRADE BANK;
          and DOES 1-10, Crossclaim Defendants-Appellees.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC161001837)


             ORDER APPROVING STIPULATION TO DISMISS APPEAL
      (By:     Ginoza, Chief Judge, Leonard and McCullen, JJ.)
             Upon consideration of the Stipulation for Dismissal
With Prejudice, filed March 29, 2022, by Plaintiff/Counterclaim
Defendant-Appellee U.S. Bank National Association, the papers in
support, and the record, it appears that (1) the appeal has been
docketed and the filing fees have been paid; (2) the parties
stipulate to dismiss the appeal with prejudice and bear their own
attorneys' fees and costs, under Hawai i Rules of Appellate
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

Procedure Rule 42(b); and (3) the stipulation is dated and signed
by counsel for all parties appearing in the appeal.
          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice.       The parties
shall bear their own attorneys' fees and costs on appeal.
          DATED:   Honolulu, Hawai i, April 14, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2